REDMANN, Judge,
dissenting.
Even if “borne” means “paid in cash”, plaintiff’s petition alleges nothing more than that a partnership which is in liquidation suffered losses which the partners are supposed to pay. That petition does not state a cause of action.
One supposes that the partners would be paying themselves, and that the liquidators would ultimately return to each partner 100% of his partnership capital. Surely the liquidators who may already have 75% of the capital of each cannot demand the other 25% in order to return 100%. Or does one suppose that the partnership has creditors to whom the partner’s payments must be paid? If the latter is the case, then the petition should allege the facts that justify the partners being forced to pay capital deficits into a partnership which is already in liquidation. It does not allege such facts. The exception of no cause of action was proper, although leave to amend to state a cause of action might properly be allowed.